DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application and Claims Status
Applicant’s amendments and respond filed on 11/30/2021 are acknowledged and entered.

Claims 1-11 were pending.  In the amendment as filed on 11/30/2021, applicants have amended claims 1-3, 7, and 9.  No claims have been cancelled and/or added.  Therefore, claims 1-11 are currently pending.

Election/Restrictions
In respond to applicant improper status identifier (i.e. ‘Withdrawn by Examiner’) for claims 1-6, these claims are withdrawn based solely on applicant election of an invention (see applicant reply filed on 04/21/2021; and also the previous Office action mailed on 03/26/2021).  Moreover, as recognized by MPEP § 818, applicant must make his or her own election; the examiner will not make the election for the applicant.  Accordingly, appropriate correction is required.

In respond to applicant amendment of instant claims 1-3 to be directed to the elected species (i.e. the combination of cannabidiol and dextromethorphan), this is an attempt to invoke a rejoinder with the elected invention, i.e. Group II (Claims 7-11) directed to a process.  This is did not elect the product claims (i.e. Group I (Claims 1-6)), applicants have loss the right for the rejoinder.  The rejoinder requirements were clearly stated in the previous Office action mailed on 03/26/2021 (see: para. 8 bridging pages 4 and 5; and also MPEP § 804.01).  Applicant is also reminded that withdrawn claims 1-6 should be cancel once allowable subject matter have been indicated.

In respond to applicant species election (i.e. “For the purpose of examination, Applicants elected a composition comprising 
    PNG
    media_image1.png
    206
    293
    media_image1.png
    Greyscale
 and oral administration”), this species election is improper since an Office action on the merits for the elected species, i.e. the combination of cannabidiol and dextromethorphan, was mailed to applicant on 08/04/2021.  Further, this species election constitute a shift in invention that is not permitted.  As recognized by MPEP § 819, the general policy of the Office is that applicants are not permitted to shift to claim another invention after an election is made and an Office action on the merits is made on the elected invention.  Therefore, this species election is moot.

Accordingly, claims 7-11 are under consideration in this Office Action.

Status of Claim(s) Objection(s) and /or Rejection(s)
The objection to the disclosure because it contains an embedded hyperlink and/or other form of browser-executable code (see e.g. pgs. 50, 52, 113, 114, 128, 168, and 173) has been withdrawn in view of applicant’s amendments of paras. [00107], [00109], [00355], [00359], [00412], [00633], and [00649] (see specification amendment filed on 11/30/2021 on pages 15-19 and 22). 

The objections to the disclosure because of informalities have been withdrawn in light of applicant’s amendments of paras. [00635], [00639], [00643], [00644], [00646] thru [00648] (see specification amendment filed on 11/30/2021 on pages 19-22).

The objections of claims 7 and 9 because of informalities have been withdrawn in view of applicant’s amendments of 7 (i.e. the addition of ‘(dextromethorphan)’ following acronym) and 9 (i.e. the addition of a punctuation).

The rejections of claims 7-10 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement has been withdrawn in light of applicant’s amendments of claim 7 (i.e. the addition of ‘comprising (1'R,2'R)-5'-methyl-4-pentyl-2'-(prop-1-en-2-yl)-1',2',3',4'-tetrahydro-[1,1'-biphenyl]-2,6-diol 
    PNG
    media_image2.png
    132
    319
    media_image2.png
    Greyscale
 (1'R,2'R)-5'-methyl-4-pentyl-2'-(prop-1-en-2-yl)-1',2',3',4'-tetrahydro-[1,1'-biphenyl]-2,6-diol, and dextromethorphan’). 

Maintained Rejection(s)
Specification
The incorporation of essential material in the specification by reference to an unpublished U.S. application, foreign application or patent, or to a publication is improper. Applicant is required to amend the disclosure to include the material incorporated by reference, if the material is relied upon to overcome any objection, rejection, or other requirement imposed by the Office. The amendment must be accompanied by a statement executed by the applicant, or a practitioner representing the applicant, stating that the material being inserted is the material previously incorporated by reference and that the amendment contains no new matter. 37 CFR 1.57(g).
Here, the attempt to incorporate subject matter into this application by reference to foreign applications and/or publications (see e.g. pgs. 6-8, 48-52, 72-74, and 115) are is ineffective because these compounds from these foreign patents and/or publications are considered “Essential material” since they are claimed by instant claims 2, 4, 7, and 10.  As recognized by 37 C.F.R. 1.57(d), “Essential material” may be incorporated by reference, but only by way of an incorporation by reference to a U.S. patent or U.S. patent application publication, which patent or patent application publication does not itself incorporate such essential material by reference.  Therefore, only U.S. patents and/or U.S. patent application publications that are “Essential material” can be incorporated by reference. See also MPEP § 608.01(p)(I).

The incorporation by reference will not be effective until correction is made to comply with 37 CFR 1.57(c), (d), or (e). If the incorporated material is relied upon to meet any outstanding objection, rejection, or other requirement imposed by the Office, the correction must be made within any time period set by the Office for responding to the objection, rejection, or 
Any correction inserting material by amendment that was previously incorporated by reference must be accompanied by a statement that the material being inserted is the material incorporated by reference and the amendment contains no new matter. 37 CFR 1.57(g).

Response to Arguments
Since applicant did not address this objection to the specification, this objection is maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one 
Claim 11 recites a ‘method of treatment of a subject in need thereof of, comprising: a) administering a therapeutically effective amount of the composition of claim 4; b) targeting CYP2D6 enzyme and NMDA receptor; c) treating a neuropsychiatric or neurodegenerative disease or disorder, or brain injury, comprising behavioral and psychological symptoms of dementia (BPSD), in a patient in need thereof; and d) producing a symptomatic relief and/or disease modification’.  Withdrawn claim 2 recites the ‘composition of claim 1, wherein the compound of Formula I is (1'R,2'R)-5'-methyl-4-pentyl-2'-(prop-1-en-2-yl)-1',2',3',4'-tetrahydro-[1,1'-biphenyl]-2,6-diol 
    PNG
    media_image3.png
    131
    300
    media_image3.png
    Greyscale
or a metabolite thereof, derivative thereof, prodrug thereof, pharmaceutically acceptable salt thereof, N-oxide thereof, or acid addition salt; or a combination thereof’.  Withdrawn claim 4 recites the ‘pharmaceutical composition of claim 2, wherein the compound of Formula II is dextromethorphan’.  The claims as a whole are drawn to a treatment methodology using a combination of two compounds, which are 
    PNG
    media_image3.png
    131
    300
    media_image3.png
    Greyscale
(i.e. cannabidiol or CBD) and ‘dextromethorphan’; where the cannabidiol includes the forms of ‘a metabolite thereof, derivative thereof, prodrug thereof, pharmaceutically acceptable salt thereof, N-oxide thereof, or acid addition salt; or a combination thereof’ as recited by withdrawn claims 2 and 4.  The instant specification only disclose the term ‘cannabidiol’ on para. [0016] thru [0017] pgs. 6-7 for figures 4A-4F; where Drug Metabolism and Disposition, 2011, 39(11), pp. 2049-2056), and figures 4D-4F are identical to figure 2 on page 2051 of Yamaori et al.  Figures 4D-4F as taught by Yamaori et al. show the activity of the combination of cannabidiol and ‘dextromethorphan’ on CYP2D6 (see pg. 2051, right col., last para.).  Thus, one of ordinary skill in the art could not reasonably conclude that the applicant was in possession of the claim breadth as of the filing date.
The description requirement of the patent statute requires a description of an actual invention, not merely an indication of a result that one might achieve if one made that invention. See, e.g., In re Wilder, 22 USPQ 369, 372-3 (Fed. Cir. 1984) (holding that a claim was not adequately described because the specification did ‘little more than outline goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate’). It has been held that “a generic claim may define the boundaries of a vast genus of chemical compounds, and yet the question may still remain whether the specification .... demonstrates that the applicant has invented species sufficient to support a claim to a genus” with such breadth.  Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., 94 USPQ2D 1161, 1171 (Fed. Cir. 2010). An adequate written description requires a precise definition, such as by structure, formula, chemical name, physical properties, or other properties of species falling within the genus sufficient to distinguish the genus from other materials. Id., quoting Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 1568 (Fed. Cir. 1997).
However, merely drawing a fence around the outer limits of a purported genus is not an adequate substitute for describing a variety of materials constituting the genus and showing that one has invented a genus and not just a species. Ariad, 94 USPQ2D at 1171. 35 U.S. C. 112, first paragraph, requires a description of the invention that “clearly allow[s] persons of ordinary skill Ariad at 1172, quoting Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555 (1562-63) (Fed. Cir. 1991) (emphasis added). The description must reasonably describe the invention, not simply indicate a result which one might achieve if one actually made the invention. Eli Lilly, 119 F.3d at 1568. To properly evaluate whether an applicant has complied with the written description requirement therefore requires an analysis of whether the skilled artisan would recognize, from the description provided, the applicants were in possession of sufficient compounds representing the full breadth of the genus claimed.
Here, the instant specification is directed to known compound cannabidiol and the combination of cannabidiol and ‘dextromethorphan’ (see para. [0016] thru [0017] pgs. 6-7), however, Yamaori et al. (Drug Metabolism and Disposition, 2011, 39(11), pp. 2049-2056) do not disclose how to make and/or contemplate the claimed cannabidiol in the forms of ‘a metabolite thereof, derivative thereof, prodrug thereof, pharmaceutically acceptable salt thereof, N-oxide thereof, or acid addition salt; or a combination thereof’ as recited by withdrawn claim 2.  The instant specification disclosures is silent regarding this deficiency regarding the compound cannabidiol as recited by withdrawn claim 2.  Further, withdrawn claim 1 recited Formula I is 
    PNG
    media_image4.png
    136
    156
    media_image4.png
    Greyscale
 however, cannabidiol does not does not contain a nitrogen (N) as required by Formula I.  The instant specification discloses (i) a laundry list of compounds for Formula I (see e.g. paras. [0058], [0061]-[0067], [0071]-[0072], [0080]-[0082], [0085]-[0087], [0090], and [00107]-[00109]), however, it does not include the compound cannabidiol or the cannabidiol in the forms of ‘a metabolite thereof, derivative thereof, prodrug thereof, pharmaceutically acceptable salt thereof, N-oxide thereof, or acid addition salt; or a combination thereof’ as recited by withdrawn claim 2; and (ii) it is silent regarding any type of treatment methodology as claimed by instant claim 11 (i.e. ‘b) targeting CYP2D6 enzyme and NMDA receptor; c) treating a neuropsychiatric or neurodegenerative disease or disorder, or brain injury, comprising behavioral and psychological symptoms of dementia (BPSD), in a patient in need thereof; and d) producing a symptomatic relief and/or disease modification’) using the combination of the compound cannabidiol or the cannabidiol in the forms of ‘a metabolite thereof, derivative thereof, prodrug thereof, pharmaceutically acceptable salt thereof, N-oxide thereof, or acid addition salt; or a combination thereof’ as recited by withdrawn claim 2 and ‘dextromethorphan’ as recited by withdrawn claim 4.
An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated. See Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010) en banc.
“Patents are not awarded for academic theories, no matter how groundbreaking or necessary to the later patentable inventions of others. ‘[A] patent is not a hunting license. It is not a reward for the search, but compensation for its successful conclusion.’” Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., 94 USPQ2D 1161, 1173-74 (Fed. Cir. 2010), quoting University of Rochester v. G.D. Searle & Co., Inc., 358 F.3d 916, 930 (Fed. Cir. 2004). Requiring a written description of the invention limits patent protection to those who actually perform the difficult work of “invention” - that is, conceive of the complete and final invention with all its claimed limitations - and disclose the fruits of that effort to the public. Id.

    PNG
    media_image3.png
    131
    300
    media_image3.png
    Greyscale
(i.e. cannabidiol or CBD) and ‘dextromethorphan’; where the cannabidiol includes the forms of ‘a metabolite thereof, derivative thereof, prodrug thereof, pharmaceutically acceptable salt thereof, N-oxide thereof, or acid addition salt; or a combination thereof’ as recited by instant claim 11; and withdrawn claims 2 and 4.

Response to Arguments
Applicant’s arguments directed to the above rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, were considered but they are not persuasive for the following reasons.
[1] Applicant contends that “Applicants have amended claims without prejudice to expedite the prosecution, and reserve the right to prosecute the amended matter in a continuation application.”
This is not found persuasive for the following reasons: 
[1] The examiner respectfully disagrees.  Since claim 11 has not been amended, the rejection is maintained.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Both claims 8 and 9 recites the limitation of ‘a compound of Formula I’.  This limitation is vague and indefinite because it is unclear as to the metes and bounds regarding the structural features of the instant claimed ‘a compound of Formula I’.  Instant claim 7, for which claims 8 and 9 depends, does not recite ‘a compound of Formula I’ and define the structure(s) of ‘Formula I’ with any type of specificity such that the metes and bounds regarding the structural features of the instant claimed ‘a compound of Formula I’ is clearly define.  Consequently, claims 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Both claims 8 and 9 recites the limitation of ‘AUCo-12’.  This limitation is vague and indefinite because it is unclear as to the metes and bounds regarding this term.   The term AUC is recognized in the pharmaceutical art as an area under the curve.  The present specification does not define the claimed term ‘AUCo-12’ with any type of specificity.  Therefore, claims 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Response to Arguments
Applicant’s arguments directed to the above under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, were considered but they are not persuasive for the following reasons.
[1] Applicant asserts that “Applicants have amended claims without prejudice to expedite the prosecution, and reserve the right to prosecute the amended matter in a continuation application. Accordingly, Applicants respectfully request the Examiner to withdraw this rejection and allow claims 8-9.”
This is not found persuasive for the following reasons: 
[1] The examiner respectfully disagrees.  Since claim 8 has not been amended and the amendment of claim 9 is the addition of a punctuation, the rejection is maintained.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 7 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hanada et al. (WO 2009/011412).
For claim 7, Hanada et al. claim a method for treating neuropathic pain comprising administering to a patient in  need thereof a therapeutically effective amount of the combination of an AMPA receptor antagonist, a pharmaceutically acceptable salt thereof, a hydrate thereof, or a hydrate of a pharmaceutically acceptable salt thereof; and a cholinesterase inhibitor or a pharmaceutically acceptable salt thereof; an anti-neuropathic pain agent; or a mixture or combination thereof (Claims 22 and 7).  The type of anti-neuropathic pain agent include dextromethorphan and cannabidiol (Claim 11) (refers to instant claimed ‘administering a therapeutically effective composition of claim 4 comprising: (1'R,2'R)-5'-methyl-4-pentyl-2'-(prop-1-en-2-yl)-1',2',3',4'-tetrahydro-[1,1'-biphenyl]-2,6-diol 
    PNG
    media_image2.png
    132
    319
    media_image2.png
    Greyscale
 (1'R,2'R)-5'-methyl-4-pentyl-2'-(prop-1-en-2-yl)-1',2',3',4'-tetrahydro-[1,1'-biphenyl]-2,6-diol and dextromethorphan as recited by newly amended claim 7; and the elected composition (i.e. the combination of cannabidiol or CBD and ‘dextromethorphan’).  Hanada et al. also discloses the followings: (i) the combination can be used through oral or parenteral administration; where the term parenteral includes subcutaneous, intravenous, intramuscular, intrathecal, intrasternal injection, or infusion techniques (see pg. 43, lines 20-25; pg. 44, lines 1-2); (ii) the daily dose of the anti-neuropathic pain agent of the invention are usually 1 mg/day to 300 mg/day for antidepressant; 0.5 mg/day to 4000 mg/day for anticonvulsant; or 5 0 mg/ day to 1000 mg/ day for antiarrhythmic, 5 mg/ day to 200 mg/ day for glutamate antagonists, 1 mg/day to 200 mg/day for muscle relaxants or 0.5 mg/day to 300 mg/day for opioids (see pg. 44, line 22 thru pg. 45, line 45); (iii) define the term neuropathic pain include multiple sclerosis (refers to instant neurodegenerative disease’ of newly amended claim 7) (see pg. 14, line 3-31); and (iv) define the term “Treatment” and “treating” refer to the acquisition of a desired pharmacological effect and/or physiologic effect.  These effects are prophylactic in terms of completely or partially preventing a disease and/or symptom(s), and therapeutic in terms of partially or completely curing a disease and/or an adverse event caused by a disease (see pg. 9, lines 24-27).
While Hanada et al. do not explicitly disclose the limitation of ‘increasing DEX plasma levels in a subject in need thereof of, wherein the subject is an extensive metabolizer of DEX’ as recited by instant claim 7, this limitation is a functional limitation of the claimed composition (i.e. ‘administering a therapeutically effective composition of claim 4 comprising: (1'R,2'R)-5'-methyl-4-pentyl-2'-(prop-1-en-2-yl)-1',2',3',4'-tetrahydro-[1,1'-biphenyl]-2,6-diol 
    PNG
    media_image2.png
    132
    319
    media_image2.png
    Greyscale
 (1'R,2'R)-5'-methyl-4-pentyl-2'-(prop-1-en-2-yl)-1',2',3',4'-tetrahydro-[1,1'-biphenyl]-2,6-diol and dextromethorphan as recited by newly amended claim 7’; and the elected composition (i.e. the combination of cannabidiol or CBD and dextromethorphan) that characterize intrinsic properties which naturally flow from carrying out the active method step of administering the instant claimed composition, which is claimed by Hanada et al.
As recognized by MPEP § 2112.02(II), the discovery of a new use for an old structure based on unknown properties of the structure might be patentable to the discoverer as a process of using. In re Hack, 245 F.2d 246, 248, 114 USPQ 161, 163 (CCPA 1957). However, when the claim recites using an old composition or structure and the "use" is directed to a result or property of that composition or structure, then the claim is anticipated. In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978) (Claims 1 and 6, directed to a method of effecting In re Tomlinson, 363 F.2d 928, 150 USPQ 623 (CCPA 1966) (The claim was directed to a process of inhibiting light degradation of polypropylene by mixing it with one of a genus of compounds, including nickel dithiocarbamate. A reference taught mixing polypropylene with nickel dithiocarbamate to lower heat degradation. The court held that the claims read on the obvious process of mixing polypropylene with the nickel dithiocarbamate and that the preamble of the claim was merely directed to the result of mixing the two materials. "While the references do not show a specific recognition of that result, its discovery by appellants is tantamount only to finding a property in the old composition." 363 F.2d at 934, 150 USPQ at 628 (emphasis in original)).
For claim 11, Hanada et al. claim a method for treating neuropathic pain comprising administering to a patient in  need thereof a therapeutically effective amount of the combination of an AMPA receptor antagonist, a pharmaceutically acceptable salt thereof, a hydrate thereof, or a hydrate of a pharmaceutically acceptable salt thereof; and a cholinesterase inhibitor or a pharmaceutically acceptable salt thereof; an anti-neuropathic pain agent; or a mixture or combination thereof (Claims 22 and 7).  The type of anti-neuropathic pain agent include dextromethorphan and cannabidiol (Claim 11) (refers to instant claimed ‘administering a therapeutically effective amount of the composition of claim 4’ as recited by claim 11; and the 
    PNG
    media_image3.png
    131
    300
    media_image3.png
    Greyscale
(i.e. cannabidiol or CBD) and ‘dextromethorphan’)).  Hanada et al. also discloses the followings: (i) the combination can be used through oral or parenteral administration; where the term parenteral includes subcutaneous, intravenous, intramuscular, intrathecal, intrasternal injection, or infusion techniques (see pg. 43, lines 20-25; pg. 44, lines 1-2); (ii) the daily dose of the anti-neuropathic pain agent of the invention are usually 1 mg/day to 300 mg/day for antidepressant; 0.5 mg/day to 4000 mg/day for anticonvulsant; or 5 0 mg/ day to 1000 mg/ day for antiarrhythmic, 5 mg/ day to 200 mg/ day for glutamate antagonists, 1 mg/day to 200 mg/day for muscle relaxants or 0.5 mg/day to 300 mg/day for opioids (see pg. 44, line 22 thru pg. 45, line 45); (iii) define the term neuropathic pain include multiple sclerosis (refers to instant claim ‘neurodegenerative disease’ of claim 11) and central pain induced by vascular lesions in the brain and spinal cord (see pg. 14, line 3-31) (refers to instant claimed ‘brain injury’ of claim 11); and (iv) define the term “Treatment” and “treating” refer to the acquisition of a desired pharmacological effect and/or physiologic effect.  These effects are prophylactic in terms of completely or partially preventing a disease and/or symptom(s), and therapeutic in terms of partially or completely curing a disease and/or an adverse event caused by a disease (see pg. 9, lines 24-27) (refers to instant claimed limitation of ‘producing a symptomatic relief and/or disease modification’).
While Hanada et al. do not explicitly disclose the limitation of ‘targeting CYP2D6 enzyme and NMDA receptor’ as recited by instant claim 11, this limitation is a functional limitation of the claimed and elected composition (i.e. the combination of 
    PNG
    media_image3.png
    131
    300
    media_image3.png
    Greyscale
(i.e. cannabidiol or CBD) and ‘dextromethorphan’) that characterize intrinsic properties which naturally flow from carrying out the active method step of administering the instant claimed composition, which is claimed by Hanada et al.
As recognized by MPEP § 2112.02(II), the discovery of a new use for an old structure based on unknown properties of the structure might be patentable to the discoverer as a process of using. In re Hack, 245 F.2d 246, 248, 114 USPQ 161, 163 (CCPA 1957). However, when the claim recites using an old composition or structure and the "use" is directed to a result or property of that composition or structure, then the claim is anticipated. In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978) (Claims 1 and 6, directed to a method of effecting nonaddictive analgesia (pain reduction) in animals, were found to be anticipated by the applied prior art which disclosed the same compounds for effecting analgesia but which was silent as to addiction. The court upheld the rejection and stated that the applicants had merely found a new property of the compound and such a discovery did not constitute a new use. The court went on to reverse the obviousness rejection of claims 2-5 and 7-10 which recited a process of using a new compound. The court relied on evidence showing that the nonaddictive property of the new compound was unexpected.). See also In re Tomlinson, 363 F.2d 928, 150 USPQ 623 (CCPA 1966) (The claim was directed to a process of inhibiting light degradation of polypropylene by mixing it with one of a genus of compounds, including nickel dithiocarbamate. A reference taught mixing polypropylene with nickel dithiocarbamate to lower heat degradation. The court held that the claims read on the obvious process of mixing polypropylene with the nickel dithiocarbamate and that the preamble of the claim was merely directed to the result of mixing the two materials. "While the references do not show a specific recognition of that result, its old composition." 363 F.2d at 934, 150 USPQ at 628 (emphasis in original)).
Therefore, the method and composition of Hanada et al. do anticipate the instant claimed inventions.
Response to Arguments
Applicant’s arguments directed to the above rejection under 35 U.S.C. 102(a)(1) were considered but they are not persuasive for the following reasons.  Please note that the above rejection has been modified from its original version to more clearly address applicant’s newly amended and/or added claims, and/or arguments.
[1] Applicant alleges that “The instant claims 7 and 11 are amended. Applicants respectfully submit that Hanada et al. does not teach the currently pending claims 7 and 11, as amended, because a) Hanada et al. does not teach or suggest that dextromethorphan and cannabidiol could be useful for the treatment of BPSD, and b) treatment of BPSD is unexpected from the teaching of Hanada et al. which only suggests treatment of neuropathic pain, which is completely different from the BPSD and no person of ordinary skill in the art would expect treatment of BPSD based on Hanada et al. Accordingly, Applicants respectfully request the Examiner to withdraw this rejection and allow claims 7 and 11”.
This is not found persuasive for the following reasons: 
[1] The examiner respectfully disagrees.  It is the examiner’s position that method and composition of Hanada et al. do anticipate the instant claimed inventions.  First, it is relevant to note that only claim 7 have been amended.  Second, neither newly amended claim 7 nor claim 11 claims that the treatment methodology is directed specifically to BPSD as alleged by applicant.  Further, it is relevant to note upon further consideration based on applicant argument that the treating a neuropsychiatric or neurodegenerative disease or disorder, or brain injury, comprising behavioral and psychological symptoms of dementia (BPSD), in a patient in need thereof’ of newly amended claim 7 and recited by instant claim 11 invoke 112(b)/112 (pre-AIA ), second paragraph, for it is unclear as to the metes and bounds regarding the type of treatment methodology.  Third, in respond to applicant argument regarding unexpected result, this is mere allegations where applicant have not any factual evidence(s) to support the argument.  Furthermore, BPSD is one of the many manifest symptoms of a neurodegenerative disease or disorder such as dementia (see applicant admitted prior art (APA) in the present specification on pages 57 and 58) and thus applicant had merely found a new property of the composition and such a discovery did not constitute a new use.
Therefore, the teachings of Hanada et al. do anticipate the inventions of the instant claims, and the rejection is maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hanada et al. (WO 2009/011412).
For claim 7 and 10, Hanada et al. claim a method for treating neuropathic pain comprising administering to a patient in  need thereof a therapeutically effective amount of the combination of an AMPA receptor antagonist, a pharmaceutically acceptable salt thereof, a administering a therapeutically effective composition of claim 4 comprising: (1'R,2'R)-5'-methyl-4-pentyl-2'-(prop-1-en-2-yl)-1',2',3',4'-tetrahydro-[1,1'-biphenyl]-2,6-diol 
    PNG
    media_image2.png
    132
    319
    media_image2.png
    Greyscale
 (1'R,2'R)-5'-methyl-4-pentyl-2'-(prop-1-en-2-yl)-1',2',3',4'-tetrahydro-[1,1'-biphenyl]-2,6-diol and dextromethorphan’ as recited by newly amended claim 7; and the elected composition (i.e. the combination of cannabidiol or CBD and ‘dextromethorphan’).  Hanada et al. also discloses the followings: (i) the combination can be used through oral or parenteral administration; where the term parenteral includes subcutaneous, intravenous, intramuscular, intrathecal, intrasternal injection, or infusion techniques (see pg. 43, lines 20-25; pg. 44, lines 1-2) (refers to instant claim 10); (ii) the daily dose of the anti-neuropathic pain agent of the invention are usually 1 mg/day to 300 mg/day for antidepressant; 0.5 mg/day to 4000 mg/day for anticonvulsant; or 5 0 mg/ day to 1000 mg/ day for antiarrhythmic, 5 mg/ day to 200 mg/ day for glutamate antagonists, 1 mg/day to 200 mg/day for muscle relaxants or 0.5 mg/day to 300 mg/day for opioids (see pg. 44, line 22 thru pg. 45, line 45); (iii) define the term neuropathic pain include multiple sclerosis (refers to instant claimed ‘neurodegenerative disease’ of newly amended claim 7) (see pg. 14, line 3-31); and (iv) define the term “Treatment” and “treating” refer to the acquisition of a desired pharmacological effect and/or physiologic effect.  These effects are prophylactic in terms of completely or partially preventing a disease and/or symptom(s), and therapeutic in terms of 
The teachings of Hanada et al. differ from the presently claimed invention as follows:
While Hanada et al. do not explicitly disclose the limitation of ‘increasing DEX plasma levels in a subject in need thereof of, wherein the subject is an extensive metabolizer of DEX’ as recited by instant claim 7, this limitation is a functional limitation of the claimed composition (i.e. ‘administering a therapeutically effective composition of claim 4 comprising: (1'R,2'R)-5'-methyl-4-pentyl-2'-(prop-1-en-2-yl)-1',2',3',4'-tetrahydro-[1,1'-biphenyl]-2,6-diol 
    PNG
    media_image2.png
    132
    319
    media_image2.png
    Greyscale
 (1'R,2'R)-5'-methyl-4-pentyl-2'-(prop-1-en-2-yl)-1',2',3',4'-tetrahydro-[1,1'-biphenyl]-2,6-diol and dextromethorphan as recited by newly amended claim 7’; and the elected composition (i.e. the combination of cannabidiol or CBD and dextromethorphan)) that characterize intrinsic properties which naturally flow from carrying out the active method step of administering the instant claimed composition, which is claimed by Hanada et al.  As recognized by MPEP § 2112.02(II), the discovery of a new use for an old structure based on unknown properties of the structure might be patentable to the discoverer as a process of using. In re Hack, 245 F.2d 246, 248, 114 USPQ 161, 163 (CCPA 1957). However, when the claim recites using an old composition or structure and the "use" is directed to a result or property of that composition or structure, then the claim is anticipated. In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978) (Claims 1 and 6, directed to a method of effecting nonaddictive analgesia (pain In re Tomlinson, 363 F.2d 928, 150 USPQ 623 (CCPA 1966) (The claim was directed to a process of inhibiting light degradation of polypropylene by mixing it with one of a genus of compounds, including nickel dithiocarbamate. A reference taught mixing polypropylene with nickel dithiocarbamate to lower heat degradation. The court held that the claims read on the obvious process of mixing polypropylene with the nickel dithiocarbamate and that the preamble of the claim was merely directed to the result of mixing the two materials. "While the references do not show a specific recognition of that result, its discovery by appellants is tantamount only to finding a property in the old composition." 363 F.2d at 934, 150 USPQ at 628 (emphasis in original)).
While Hanada et al. do not explicitly disclose the dosage limitation of instant claims 8 and 9, dosages and dosage regimens are result-effective parameter that will affect the pharmacological and pharmacokinetic properties of the drug, and therefore, is well within the optimization of the ordinary practitioner. Specifically, the determination of an optimal dose is well within the capability of those skilled in the art.  For any compound, the therapeutically effective dose can be estimated initially prima facie obvious, absent factual evidence demonstrating an unexpected benefit of the claimed amount(s) and/or regimen, see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235(CCPA 1955); and also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Therefore, the teachings of Hanada et al. do render the invention of the instant claims prima facie obvious.

Response to Arguments
Applicant’s arguments directed to the above rejection under 35 U.S.C. 103 were considered but they are not persuasive for the following reasons.  Please note that the above rejection has been modified from its original version to more clearly address applicant’s newly amended and/or added claims, and/or arguments.
[1] Applicant argues that “The instant claims are amended. Applicants respectfully submit that Hanada et al. does not teach the currently pending claims 7 and 10, as amended, because a) Hanada et al. does not teach or suggest that dextromethorphan and cannabidiol could be useful for the treatment of BPSD, and b) treatment of BPSD is unexpected from the teaching of Hanada et al. which only suggests treatment of neuropathic pain, which is completely different from the BPSD and no person of ordinary skill in the art would expect treatment of BPSD based on Hanada et al. Accordingly, Applicants respectfully request the Examiner to withdraw this rejection and allow claims 7 and 10.”
This is not found persuasive for the following reasons: 
[1] The examiner respectfully disagrees.  It is the examiner’s position that the teachings of Hanada et al. do render the invention of the instant claims prima facie obvious.  First, newly amended claim 7 does not claims that the treatment methodology is directed specifically to BPSD as alleged by applicant.  Further, it is relevant to note upon further consideration based on applicant argument that the limitation of ‘treating a neuropsychiatric or neurodegenerative disease or disorder, or brain injury, comprising behavioral and psychological symptoms of dementia (BPSD), in a patient in need thereof’ of newly amended claim 7 invoke 112(b)/112 (pre-AIA ), second paragraph, for it is unclear as to the metes and bounds regarding the type of treatment methodology.  Second, in respond to applicant argument regarding unexpected result, this is mere allegations where applicant have not any factual evidence(s) to support the argument.  Furthermore, BPSD is one of the many manifest symptoms of a neurodegenerative disease or disorder such as dementia (see applicant admitted prior art (APA) in the present specification on pages 57 and 58) and thus applicant had merely found a new property of the composition and such a discovery did not constitute a new use.
Therefore, the teachings of Hanada et al. do render the inventions of the instant claims prima facie obvious, and the rejection is maintained.

New Rejection(s) – Necessitated by Amendment
Claim Objections
Claims 7 and 11 are objected to as an improper dependent claim since it depends on cancel/non-elected claim 4 that result in a broken pendency chain.  However in order to further prosecution, the claimed composition of claims 7 and 11 is interpreted to be the combination of cannabidiol or CBD and dextromethorphan, which is the elected composition.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 7-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 7 recites the broad recitation of “a neuropsychiatric or neurodegenerative disease or disorder, or brain injury”, and the claim also recites “behavioral and psychological symptoms of dementia (BPSD)” which is the narrower statement of the limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  It is suggested a neuropsychiatric or neurodegenerative disease or disorder, or brain injury, comprising’ be deleted.

Newly amended claim 7 recites the limitation of “administering a therapeutically effective composition of claim 4 comprising: (1'R,2'R)-5'-methyl-4-pentyl-2'-(prop-1-en-2-yl)-1',2',3',4'-tetrahydro-[1,1'-biphenyl]-2,6-diol 
    PNG
    media_image2.png
    132
    319
    media_image2.png
    Greyscale
 (1'R,2'R)-5'-methyl-4-pentyl-2'-(prop-1-en-2-yl)-1',2',3',4'-tetrahydro-[1,1'-biphenyl]-2,6-diol and dextromethorphan”.  Here, the recitation of ‘
    PNG
    media_image2.png
    132
    319
    media_image2.png
    Greyscale
(1'R,2'R)-5'-methyl-4-pentyl-2'-(prop-1-en-2-yl)-1',2',3',4'-tetrahydro-[1,1'-biphenyl]-2,6-diol’ is definite a definite expression, and as a result, the addition of ‘(1'R,2'R)-5'-methyl-4-pentyl-2'-(prop-1-en-2-yl)-1',2',3',4'-tetrahydro-[1,1'-biphenyl]-2,6-diol’ to an otherwise definite expression extends the scope of the expression so as to render it indefinite.  As recognized by MPEP § 2173.02(II), if the language of the claim is such that a person of ordinary skill in the art could not interpret the metes and bounds of the claim so as to understand how to avoid infringement, a rejection of the claim under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, is appropriate. See Morton Int’l, Inc. v. Cardinal Chem. Co., 5 F.3d 1464, 1470, 28 USPQ2d 1190, 1195 (Fed. Cir. 1993).  Consequently, claim 7 and its dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  It is suggested that in order to overcome this rejection, the recitation of ‘of claim 4 comprising: (1'R,2'R)-5'-methyl-4-pentyl-2'-(prop-1-en-2-yl)-1',2',3',4'-tetrahydro-[1,1'-biphenyl]-2,6-diol’ be replace with the term comprising.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 11 recites the broad recitation of “a neuropsychiatric or neurodegenerative disease or disorder, or brain injury”, and the claim also recites “behavioral and psychological symptoms of dementia (BPSD)” which is the narrower statement of the limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  It is suggested that in order to overcome this rejection, the recitation of ‘a neuropsychiatric or neurodegenerative disease or disorder, or brain injury, comprising’ be deleted.

Response to Request
In the remarks filed on 11/30/2021, applicant states “Applicants would like an interview with the Examiner to expedite the prosecution and allowance of claims in this application”.  Since applicant did not provide any suggested date and time, call the examiner, and/or submit an AIR request, the request is moot.

Conclusion






























Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to My-Chau T. Tran whose telephone number is 571-272-0810.  The examiner can normally be reached on Monday - Friday: 8 am - 4:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren, can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MY-CHAU T. TRAN/
Primary Examiner, Art Unit 1629
February 24, 2022